General Municipal Law § 50-e (5) only vests the court with the discretion to deem a notice of claim timely filed if the motion seeking such relief is made before the statute of limitations expires (Pierson v City of New York, 56 NY2d 950, 954-955 [1982]; McKie v LaGuardia Community Coll./CUNY, 85 AD3d 453 [2011]). Here, plaintiffs’ claims accrued on June 3, 1998, and the notice of claim was filed on September 2, 1998, one day after the 90 days allotted by General Municipal Law § 50-e (1) (a). Moreover, the statute of limitations for tort claims against a municipal entity is one year and 90 days after the event occurred (see General Municipal Law § 50-i [1]). Accordingly, plaintiffs’ cross motion, dated August 30, 2010, should have been denied since it was brought well after the statute of limitations for their claims had expired (see McKie at 454; Matter of *506Goffredo v City of New York, 33 AD3d 346, 347 [2006]). Concur— Mazzarelli, J.E, Saxe, Moskowitz, Freedman and ManzanetDaniels, JJ.